Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 12/14/2021. Claims 1-4, 6-7, 9-15, and 17-23 were pending. Claims 1-4, 6-7, 9-15, and 17-23 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kanchan Sripathy (Registration Number 65,741) on 12/21//2021.

The Application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) A computer-implemented method, comprising: 
receiving, by a computer system, generic configuration information describing a set of infrastructure assets associated with a service; 
identifying, by the computer system, based at least in part on the generic configuration information, first portions of the generic configuration information for deploying the set of infrastructure assets associated with the service that are configurable, wherein the first portions of the generic configuration information identify at least one of: 
a first phase for deploying the set of infrastructure assets associated with a first instance of the service in a first region of a plurality of regions; and 
a generic configuration location for parsing a set of configuration files for deploying the first instance of the service in the first phase of the first region; 
: 
the first region configuration information identifying at least a first configuration location for parsing the set of configuration files for deploying the second instance of the service in a second phase of the first region; and  
the second region configuration information identifying at least a second configuration location for parsing the set of configuration files for deploying the third instance of the service in a third phase of the first region; 
updating, by the computer system, the generic configuration information based at least in part on the region configuration information to generate updated configuration information; and 
transmitting, by the computer system, the updated configuration information for execution in the first region.  

12. (Currently Amended) A cloud infrastructure orchestration system, comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, configure the cloud infrastructure orchestration system to: 
receive generic configuration information describing a set of infrastructure assets associated with a service; 
identify, based at least in part on the generic configuration information, first portions of the generic configuration information for deploying the set of infrastructure assets associated with the service that are configurable, wherein the first portions of the generic configuration information identify at least one of: 
a first phase for deploying the set of infrastructure assets associated with a first instance of the service in a first region of a plurality of regions; and 

receive region configuration information for configuring the generic configuration information, the region configuration information identifying at least first region configuration information for deploying the set of infrastructure assets associated with a second instance of the service in the first region and second region configuration information for deploying the set of infrastructure assets associated with a third instance of the service in the first region[[;]]: 
the first region configuration information identifying at least a first configuration location for parsing the set of configuration files for deploying the second instance of the service in a second phase of the first region; and 
the second region configuration information identifying at least a second configuration location for parsing the set of configuration files for deploying the third instance of the service in a third phase of the first region; 
update the generic configuration information based at least in part on the region configuration information to generate updated configuration information; and 
transmit the updated configuration for execution in the first region.  

17. (Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: 
receiving generic configuration information describing a set of infrastructure assets associated with a service; 
identifying, based at least in part on the generic configuration information, first portions of the generic configuration information for deploying the set of infrastructure assets associated with the service that are configurable, wherein the first portions of the generic configuration information identify at least one of: 
a first phase for deploying the set of infrastructure assets associated with a first instance of the service in a first region of a plurality of regions; and 

receiving region configuration information for configuring the generic configuration information, the region configuration information identifying at least first region configuration information for deploying the set of infrastructure assets associated with a second instance of the service in the first region and second region configuration information for deploying the set of infrastructure assets associated with a third instance of the service in the first region[[;]]: 
	the first region configuration information identifying at least a first configuration location for parsing the set of configuration files for deploying the second instance of the service in a second phase of the first region; and 
the second region configuration information identifying at least a second configuration location for parsing the set of configuration files for deploying the third instance of the service in a third phase of the first region; 
updating the generic configuration information based at least in part on the region configuration information to generate updated configuration information; and 
transmitting the updated configuration information for execution in the first region.  

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“receiving region configuration information for configuring the generic configuration information, the region configuration information identifying at least first region configuration information for deploying the set of infrastructure assets associated with a second instance of the service in the first region and second region configuration information for deploying the set of infrastructure assets associated with a third instance of the service in the first region: 
the first region configuration information identifying at least a first configuration location for parsing the set of configuration files for deploying the second instance of the service in a second phase of the first region; and 
”
as stated claims 1, 12, and 17. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4, 6-7, 9-15, and 17-23 indicated claims 1-4, 6-7, 9-15, 17-23 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sharma et al. , US 2020/0244527 A1, Method for cloud environment comprises instructions that upon execution cause a system to receive input information for application and input information has a specification of a performance parameter.
AWS SDK for JavaScript – Configuring the SDK for JavaScript, 11/16/2019, Amazon, 7 pages.
Yang et al., US 2017/0063615 A1, Method for facilitating and automating provisioning of resources in cloud computer system, includes instructions for causing processors to initiate selected first error handling process.
Chud, US 10,511,675 B1, Method for selecting service endpoints for mobile application, has set of instructions for selecting regional service endpoint and returning response specifying selected endpoint to mobile application.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446